Citation Nr: 0004000	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of collection of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from December 1970 to August 
1972.

This appeal arose from a December 1992 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) located in the Houston, Texas 
Regional Office (RO).  Waiver of collection of a loan 
guaranty indebtedness in the amount of $11,618.21,  plus 
accrued interest, was denied on the basis that recovery of 
the indebtedness would not be against the principles of 
equity and good conscience.

On February 14, 1996, the Board of Veterans' Appeals (Board) 
issued a decision finding that recovery of the indebtedness 
would not violate the principles of equity and good 
conscience.  The veteran appealed the Board's 1996 decision 
to the Court of Veterans Appeals (Court).  By order dated 
March 20, 1998, the Court vacated the Board's decision and 
remanded the matter to the Board for compliance with the 
instructions in VA's motion for remand.  Copies of the 
Court's order and the motion for remand are included in the 
veteran's claims file.

The Board remanded the veteran's claim in September 1998 for 
further development.  The case was returned to the Board in 
October 1999.


REMAND

Pursuant to the Board's September 1998 remand, the veteran 
completed a financial status report and the originating 
agency obtained a commercial consumer report from an Equifax 
credit bureau affiliate for the veteran.  The veteran's 
representative notes that the current record does not show 
that the veteran was provided with a copy of that report and 
requests that the veteran be provided with one.

The veteran submitted statements to the RO dated in April 
1999, May 1999 and August 1999 in which he presented 
arguments in support of his claim.  In each of these 
statements a number of references to documents included in 
the Record on Appeal (ROA) were made by noting the page 
numbers of that record.  As pointed out by the veteran's 
representative, the ROA was not associated with the veteran's 
claims file and the RO was unable to objectively consider the 
veteran's contentions.  The representative further notes that 
he was also prevented from assisting the veteran without 
access to the ROA.

The Board, having now associated a copy of the ROA with the 
veteran's claims file, finds that the veteran s claim should 
be REMANDED to the RO for the following action:

1.  The originating agency should provide 
the veteran with a copy of the commercial 
consumer report obtained from the Equifax 
credit bureau affiliate.

2.  Thereafter, the veteran's claim 
should be reviewed by the Committee.  If 
the benefit sought remains denied, in 
whole or in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
specifically addresses each of the 
elements of 38 C.F.R. § 1.965 pertinent 
to the determination of whether the 
veteran should be accorded a waiver of 
his loan guaranty indebtedness under the 
standards of equity and good conscience.  
The Committee should also identify any 
other elements that have to be applied to 
the facts and circumstances of this case 
indicating a need for reasonableness and 
moderation in the exercise of the 
Government's rights, such as whether the 
veteran attempted to mitigate the amount 
of the indebtedness through efforts to 
avoid foreclosure or through the proper 
maintenance of the subject property. 

The veteran and his representative should be given the 
appropriate period of time in which to respond previous to 
the returning of his appeal to the Board.  The purpose of 
this REMAND is to ensure due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
determination warranted in this case.  No action by the 
veteran is required until he is so notified by the VA.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



